Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 16/924,434 (the ‘434 application), of U.S. Patent No. 10,017,440 (the ‘440 patent), which issued from U.S. Patent Application No. 15/501,188 (the ‘188 application) with claims 1-20 on July 10, 2018.

Declaration
	In Remarks filed June 8, 2022, applicant provides arguments which identifying the error upon which the reissue application is based.  As a result, the previous rejection based upon a defective reissue declaration under 35 U.S.C. 251 is withdrawn.
   	
Amendment
	The amendment filed June 8, 2022 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The proposed amendment improperly uses strike-thru to indicate subject matter to be deleted from claims 1 and 6.  A period following “45 °C” in claim 10 has been deleted without the proper markings to show the deletion.

Scope of Claims
	The ‘434 application, as amended, contains claims 1-12, 14-17 and 19-23 directed to a method of producing phenol and a C3-6 ketone, and a reactor vessel.  Claims 1 and 16, as they appear in the improper June 8, 2022 amendment, are representative:

1. (Twice Amended) A method of producing phenol and a C3-6 ketone, comprising:
alkylating benzene with a [C2-6] C3-6 alkyl source in the presence of a zeolite catalyst to produce a [C8-12] C9-12 alkylbenzene;
	oxidizing the [C8-12] C9-12 alkylbenzene in the presence of an oxygen containing gas to produce a [C8-12] C9-12 alkylbenzene hydroperoxide;
	decomposing the [C8-12] C9-12 alkylbenzene hydroperoxide in the presence of an acid catalyst to produce phenol, a C3-6 ketone, or a combination comprising at least one of the foregoing;
	monitoring a concentration of the [C8-12] C9-12 alkylbenzene hydroperoxide in a process stream of a reactor in real time at a temperature and pressure of the process stream; and
	in real time, controlling a parameter of the reactor and/or the decomposing in response to the concentration of the [C8-12] C9-12 alkylbenzene hydroperoxide, wherein the parameter is a flow rate of the process stream, a pressure of the process stream, a pressure of the reactor, the concentration of the [C8-12] C9-12 alkylbenzene hydroperoxide, a concentration of [the] a cleavage catalyst, 8-12] C9-12 alkylbenzene, a concentration of water, a concentration of ammonia, or a combination of at least one of the foregoing.


16.  (Amended) A reactor comprising:
	a reaction vessel comprising an inlet conduit directing an inlet stream, an outlet conduit directing an outlet stream;
	a probe inserted into one of the inlet conduit, the reaction vessel, and the outlet conduit, wherein the probe is coupled to a spectrometer and is configured to measure the concentration of a C8-12 alkybenzene hydroperoxide, a di(C8-12 alkylbenzyl) peroxide, water, acetone, phenol, hydroperoxide, dimethylbenzyl alcohol, acetaldehyde, a C3-6 ketone, a C8-12 alkylbenzene, α-methylstyrene, or a combination comprising at least one of the foregoing in a process stream of the reactor; and
	a distribution control system in electrical communication with the probe and a control device, wherein the control device is configured to control a flow rate of the [inlet] process stream, [a temperature of the inlet stream,] a pressure of the [inlet] process stream, [the temperature of the reaction vessel,] the pressure of the reaction vessel, the concentration of the C8-12 alkylbenzene hydroperoxide, a concentration of the cleavage catalyst, a concentration of the C8-12 alkylbenzene, a concentration of water, a concentration of ammonia, or a combination comprising at least one of the foregoing.


35 U.S.C. 251 (d)
(d) REISSUE PATENT ENLARING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
Claim 16 of the ‘440 patent, as issued, recited in relevant part (emphasis added):
wherein the control device is configured to control a flow rate of the inlet stream, a temperature of the inlet stream, a pressure of the inlet stream, the temperature of the reaction vessel, the pressure of the reaction vessel, or a combination comprising at least one of the foregoing. 

Claims 16, 17, 19 and 20, as amended, have been broadened in that the control device is no longer configured to control the inlet stream.
Claims 16, 17, 19 and 20, as amended, have also been broadened in claiming that the control device may be configured to control:
(1) concentration of the C8-12 alkylbenzene hydroperoxide;
(2) concentration of the cleavage catalyst;
(3) concentration of the C8-12 alkylbenzene;
(4) concentration of water; or
(5) concentration of ammonia;

A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

35 USC § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

V.	Claims 1-12, 14-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/100395 to Bishop et al. (hereafter “Bishop”) in view of U.S. Patent 3,755,483 to Burress.
	Bishop teaches an “in process” method for monitoring a concentration of cumene hydroperoxide during a process for manufacturing phenol and acetone from cumene, wherein the process for manufacturing phenol and acetone comprises oxidizing the cumene in an oxidizing atmosphere to produce a process stream containing cumene hydroperoxide, and decomposing the cumene hydroperoxide with a protic acid to produce the phenol and the acetone, the process comprising immersing a probe into the process steam at one or more stages of the oxidizing atmosphere, wherein the probe is coupled to a spectrometer; collecting absorption data with the spectrometer at a wavelength of 13,000 cm-1 to 4,000 cm-1 (770 to 2,500 nm); and calculating a concentration of the cumene hydroperoxide in the process stream (page 4).  Determination of cumene hydroperoxide in the process stream at the stages of cumene oxidation and decomposition makes it possible to conduct the process in a safer way compared to the prior art and has a significant economic effect by giving greater operative control over the process, especially if the data are used immediately in a distributed processing control system.  In this case, the controlling machine can use the digital data from the analyzer to optimize the process, with additional data being used to achieve maximum yield and the greatest safety.  The method is flexible and can be used both at the cumene oxidation state and the decomposition stage (page 6).  The data can be used in real time as an input parameter for adjusting various process parameters, for example temperature, to achieve more precise control over the process (page 12).
	While Bishop teaches a method of producing phenol and ketone, Bishop differs from the instant claims in not teaching alkylating benzene in the presence of a zeolite catalyst to produce alkyl benzene.
	Burress teaches a process for alkylation of aromatic hydrocarbons (abstract).  In example 3, benzene is alkylated with propylene to cumene over ZSM-12 (column 6, lines 55+).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture phenol and acetone from cumene in a process as taught by Bishop wherein the cumene is formed by alkylation of an aromatic hydrocarbon as taught by Burress.
	Further as to claim 5, it would have been obvious to immerse the probe into a process stream at an angle effective to contact the flowing stream, including at an angle of 85 degrees to 95 degrees, as herein claimed.
	Further as to claim 8, it would been obvious to monitor the reaction by sampling the concentration at a rate effective to control the reaction, including a rate of greater than or equal to once per minute.
	Further as to claims 10-12, it would have been obvious to control any of the process parameters, including temperature, pressure, catalyst, concentrations, etc. so as to more precisely control the process.
	Further as to claim 14 and 15, processes for forming bisphenol A and polycarbonate from phenol are well known in the art irrespective of how the phenol is formed.
	As to claim 16, a reactor for forming phenol and ketone as taught by Bishop would necessarily have an inlet and an outlet.
	As to claim 17, it would have been obvious to use one reactor vessel for the alkylation reaction and a different reactor vessel for the oxidization reaction.
	As to claim 19, Bishop teaches the temperature of the reaction may be controlled which would be a “catalyst activity balancing system”.
	As to claim 20, it would have been obvious to make the probe retractable from the reactor so as to replace or service the probe.


Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.
	Applicant argues
Bishop even in view of Burress does not disclose or suggest controlling a flow rate of the process stream, a pressure of the process stream, a pressure of the reactor, the concentration of the C8-12 alkylbenzene hydroperoxide, a concentration of the cleavage catalyst, a concentration of the C8-12 alkylbenzene, a concentration of water, a concentration of ammonia, or a combination of at least one of the foregoing as presently claimed.  (Remarks, page 10)

	Bishop teaches that determination of cumene hydroperoxide in the process stream at the stages of cumene oxidation and decomposition makes it possible to conduct the process in a safer way compared to the prior art and has a significant economic effect by giving greater operative control over the process (page 6) and that the data can be used in real time as an input parameter for adjusting various process parameters, for example temperature, to achieve more precise control over the process (page 12, emphasis added).  Bishop thus teaches “adjusting various process parameters” and cites temperature only as one example but is not limited thereto.  It is well known in the art to adjust process parameters such as temperature, pressure, reactant concentration, catalyst concentration, concentration of products and bi-products, flow rates, etc. to control a reaction.
	Applicant argues
[a]s explained in MPEP § 2144.03.C., if the Applicant adequately traverse the Examiner’s assertion of official notice, the Examiner must provide documentary evidence in the next Office Action if the rejection is to be maintained.  Accordingly, the Applicant respectfully request that the Examiner provide documentary evidence to support the assertion that it would have been obvious to (1) adjust an inlet flow rate to the reactor of water, acetone, acid catalyst, or a combination comprising at least one of the foregoing, or (2) control a concentration of water such that a temperature of the reaction is maintained from 45 °C and 65 °C, so as to more precisely control the process.  (Remarks, page 11).

	Putting aside the fact that the examiner never took “official notice” or that applicant has not “adequately traverse[d] the Examiner’s assertion of official notice”, contrary to applicant’s argument, the examiner relied on the express teaching in Bishop that the data can be used in real time as an input parameter for adjusting various process parameters.  Nevertheless, the examiner makes of record GB 820,664 (filed March 21, 1957) which teaches controlling various operating conditions in the conversion of aromatic hydroperoxides by cleavage into phenol and ketones such as, for example, water flow rate (which decelerates the rate of reaction); acid flow (which accelerates the rate of reaction), acid neutralization and temperature (page 1, line 61 to page 2, line 43).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


	 
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,017,440 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday to Thursday, from 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991       

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991